Title: To Thomas Jefferson from Pseudonym: "An Obscure Individual", 21 March 1808
From: Pseudonym: “An Obscure Individual”
To: Jefferson, Thomas


                  
                     21. March 1808.
                  
                  An obscure individual, who is ambitious of no title higher than that of a good citizen—and knows no wish but his country’s good, sends you this, as he has many other publications of the country. Was he not assured that you are appised of the object of the publication, it should be here given. Anonymous publications, as well as communications ought to pass unheeded. This belief has prevented my becoming your correspondent—I wish to pass through life unheeded and unknown—and nothing but a high sense of your many public and private virtues—and a certain knowledge that my name will never be known to you could have induced me to have made even an enclosure to you. Perhaps at some future day I may trouble you with a letter on the natural history of the Province—but it will be solely for your own amusement, and my own improvement in writing.
               